Filed 3/19/14 In re C.M. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re C.M. et al., Persons Coming Under
the Juvenile Court Law.

SAN FRANCISCO DEPARTMENT OF                                          A138707
HUMAN SERVICES,
                                                                     (San Francisco City & County
         Plaintiff and Respondent,                                   Super. Ct. Nos. JD12-3043, JD12-
v.                                                                   3043A, JD12-3043B)
C.M.,
         Defendant and Appellant.


         C.M. (Father) appeals from an order sustaining in part the allegations of a
supplemental petition under Welfare and Institutions1 Code section 387 and removing
Father’s three minor children from his custody. Father contends the evidence was
insufficient to support the allegations and the trial court erred in removing the minors.
We affirm the trial court’s order.
                                I. FACTUAL AND PROCEDURAL BACKGROUND2
A. Original Petition
         On February 17, 2012, real party in interest San Francisco Department of Human
Services (Agency) filed a section 300 petition alleging Father (aged 42) is father to nine-

         1
             All statutory references are to the Welfare and Institutions Code.
         2
        We draw the operative facts from our nonpublished opinion in C.M. v. Superior
Court (Nov. 7, 2013, A139365), arising from an earlier writ petition in this proceeding.
year-old C.M. (male), seven-year-old Ch.M. (female), and five-year-old G.M. (female),
and the children come within section 300, subdivisions (b) and (g). The petition alleged
as follows: Mother’s whereabouts are unknown. The family has a history of referrals,
including sexual abuse by Father of his stepdaughter, G.S. Upon dismissal of the prior
dependencies, during which Father was found to be the presumed father of C.M., Ch.M.
and G.M., he was awarded sole physical custody of his three children, as well as his
stepdaughter, G.S. Father has a history of failing to timely collect the children from their
after-school program, sends them to school appearing unwashed and in dirty, malodorous
clothes, and fails to provide adequate hygiene for C.M., who suffers from enuresis and is
frequently reported as smelling of urine.
       The Agency filed a jurisdiction report with the petition, authored by protective
services worker (PSW) Judy Chu. Chu reported Father had been negligent in caring for
the children, reflected in their chronic absences from school and their poor grooming and
hygiene when they did attend school, and failed to follow through on recommendations to
reduce absenteeism and for assessments to meet the children’s special needs. When Chu
attempted to visit the home, Father would not let her in. In addition, she found there was
no record of any of the children receiving medical care since 2008.
       Chu opined the children were at risk of emotional damage as the result of Father’s
relationship with their half-sister, his wife’s 19-year-old daughter, G.S. Chu noted Ch.M.
had been interviewed by clinical psychologist Caroline Salvador-Moses and, according to
Salvador-Moses, appeared very uncomfortable when asked about the relationship.
Salvador-Moses expressed “ ‘serious concerns regarding the emotional impact that the
inappropriate relationship between [Father] and [G.S.] is having on the children’ ” and
opined Ch.M. is aware there is something not right about the relationship between her
older sister and her father. Salvador-Moses stated C.M. also showed signs of discomfort
when talking about G.S. and Father “ ‘but was more hesitant to reveal information, most
likely for fear of possible disruption to the family.’ ”
       Chu believed there was a substantial risk the children could be sexually abused
because Father may have sexually abused his stepdaughter G.S. as a child. Chu included


                                               2
copies of numerous referrals from past years in which there were reports that G.S. was
being sexually abused by Father. Although those referrals were not sustained, Ch.M.
now reported she observed the relationship between Father and G.S. when G.S. was 17.
Also, the children’s school principal stated she saw Father and G.S. interacting in an
inappropriate manner when G.S. was 16 or 17. When questioned by another agency
social worker, Father denied that he was in a relationship with G.S.
       On April 2, 2012, the Agency filed a disposition report, authored by PSW Lily
Yee. In the disposition report, Yee stated the current referral was for neglect, and
recommended that Father participate in in-home support services to assist with his
parenting skills, participate in a psychological evaluation, obtain any therapy he needs,
and participate in a substance abuse assessment. Individual therapy was recommended
for each of the children. The case plan recommended Father obtain appropriate medical
and dental care for the children, ensure the children’s regular school attendance and
individual therapy, obtain regional center services for G.M., ensure the children maintain
proper hygiene and dress appropriately, and maintain a clean and safe home.
       PSW Yee noted that the children were making progress in their school attendance
in the six weeks since referral, but continued to express concerns about the children’s
medical care, and about safety issues presented by having so much clutter and debris in
the house. Further, because of the alleged sexual relationship between Father and G.S.
when she was a minor, the Agency recommended that all three minor children should
engage in “counseling for further monitoring of the situation and to address other
emotional needs that they may have.”
       After the jurisdiction/disposition hearing on the original petition was continued,
the Agency filed an amended petition on April 20, 2012. The amended petition alleged
counts under section 300, subdivisions (b), (c), (d), and (g). Under subdivision (b), the
Agency alleged Father needed the Agency’s assistance to ensure the children’s continued
school attendance, compliance with regional center services, and to maintain their
medical, dental, and therapeutic services. Under subdivision (c), the Agency alleged the
children were “at substantial risk of suffering serious emotional damage as the result of


                                             3
observing the father’s long-term (and ongoing) inappropriate ‘spousal’ relationship
between the father and their (now) adult 1/2 sibling [G.S.] (father’s step-daughter), who
also resides in the home.” The Agency alleged under subdivision (d) there was a
substantial risk that the children would “be sexually abused by the father due to numerous
past reports that father began an inappropriate sexual relationship with the children’s
adult 1/2 sibling, [G.S.] (father’s step-daughter), when she was only fourteen years old.”
       On June 8, 2012, the Agency filed an addendum report in advance of the contested
hearing on jurisdiction and disposition and attached a copy of Salvador-Moses’s report
prepared in February 2012. The Agency continued to recommend the children reside in
Father’s home while receiving family maintenance services. Yee had visited the family
home a week earlier and described conditions there as “somewhat of a mess,” with
“crumbs and scraps” on the floor and flies throughout the house.
       The jurisdiction/disposition hearing on the amended petition was held on June 15,
2012. Father waived his rights and submitted on the basis of the Agency’s reports. The
dependency court sustained the counts under section 300, subdivisions (b) and (g), and
struck counts alleged pursuant to subdivisions (c) and (d). The court adopted an amended
version of the Agency’s case plan requiring that Father continue to provide the children
with regular medical and dental care, as well as regional center services where
appropriate, ensure the children’s regular and timely attendance at school, maintain a
clean, safe home for the children free of excessive clutter, ensure the children attend
school in clean appropriate clothing, place the children in individual therapy and ensure
their regular attendance, begin a course of individual therapy, including a psychological
evaluation for the purpose of treatment recommendations, and engage in a course of
home parenting classes or support sessions.
       On November 27, 2012, the Agency filed a status review report authored by
assigned PSW Yisel Ledezma for a status review hearing scheduled for December 13,
2012. The report showed little progress had been made on the case plan ordered by the
court five months earlier. After being referred for in-home services, Father met the
assigned worker but did not maintain contact. On her monthly visits to the family home,


                                              4
Ledezma had to remind Father to keep the hallways free of clutter and also noted clutter
from the living room was spilling into the dining room. Following the Agency’s referral,
Father had made no arrangements to have his psychological evaluation conducted by
Foster Care Mental Health, nor contacted “A Full Circle” for the children’s therapy.
B. Supplemental Petition
       On December 10, 2012, just a few days before the status review hearing on the
amended petition scheduled for December 13, the Agency filed a supplemental petition
under section 387, seeking detention and out-of-home placement for the three children.
The supplemental petition alleged Father had been arrested on December 5, 2012, for
theft and for sexual abuse of G.S. when she was a minor, and again alleged that the minor
children were at substantial risk for possible sexual abuse and/or neglect. The
supplemental petition also alleged the children were at risk of harm because Father failed
to maintain a safe and clean home, failed to “engage and/or complete” his family
maintenance requirements, and is unable to provide proper care, supervision, or shelter
for the children.
       A section 387 interim review report filed on the same day as the supplemental
petition stated all three children had been removed from the home and placed together in
a confidential foster home. In the report, Ledezma stated she received a telephone call on
December 6, 2012, from Detective Cecilia Garay of the Daly City Police Department,
informing her Father and G.S. had been arrested on theft charges. Upon questioning by
Detective Garay, G.S. disclosed she had been sexually abused by Father since the age of
12. When Detective Garay released G.S. and took her home, she observed the home was
filthy and unsafe. G.S. also told Detective Garay that Father had methamphetamine at
the house. Ledezma also spoke with San Bruno Police Detective Brent Schimeck, who
advised Father was initially arrested for theft, and after G.S.’s disclosures of sexual
abuse, he was rearrested on sexual abuse charges, and was being held in San Mateo
County jail.
       The section 387 interim review report further related that Ledezma learned the
children had been absent for the last two days with head lice, a chronic problem for this


                                              5
family according to school authorities. Ledezma, accompanied by a colleague, went to
the home, where they found the children in G.S.’s care, and removed them for placement
into foster care. Ledezma and her supervisor then met with Father and G.S. separately on
December 10, 2012. Both denied that a sexual relationship began before G.S. was 18
years old. G.S. stated that she and Father are “a couple,” claiming she had fabricated her
story of sexual abuse for the detective.
       Regarding Father’s compliance with the existing case plan, Ledezma noted Ch.M.
told her the house is cleaned only if Ledezma is expected to visit. Ledezma also reported
that Epiphany In Home Services terminated parenting services to Father on
November 20, 2012, after he failed to communicate with the case worker. Father had
been referred to Foster Care Mental Health for an evaluation and was assigned to a
psychologist, who reported she had left several messages for Father, but he had not
contacted her. At a hearing held on December 11, 2012, the court found the Agency
made a prima facie case there was a substantial danger to the children’s physical health or
that they were suffering severe emotional damage, issued an order of detention, and set
the matter for a contested detention hearing.
       In an addendum report filed on December 13, 2012, Ledezma stated each of the
children had a CASARC (Children and Adolescent Sexual Abuse Resource Center)
interview on December 11, 2012, did not disclose any sexual abuse by Father, but
appeared anxious and uncomfortable when questioned about Father and G.S. Ch.M. told
the interviewer Father slept in a chair in G.S.’s room. Ch.M. also said her younger sister
G.M. might “make a mistake” and say Father and G.S. slept in the same bed. According
to Ch.M., G.M. had said this before and had been spanked for it. Upon further
questioning regarding physical discipline by Father, all three children disclosed Father
used a paddle to spank them on the bottom. Ledezma also related she obtained a copy of
the police report, which she attached to the addendum report, documenting G.S.’s
disclosure that Father had been having intercourse with her since age 12. San Bruno
police had sought and obtained an emergency protective order prohibiting Father from
living in the family home.


                                                6
       A team decisionmaking meeting was held on December 12, 2012, attended by
G.S. and Father’s mother (paternal grandmother). Father was at home and out of custody
on bail, but did not attend the meeting. It was determined the children should remain in
foster care with a recommendation they receive therapeutic visitation. Ledezma’s
assessment was that Father’s relationship with G.S. had created anxiety for the children
and they were in a situation where they had to lie about the relationship or risk physical
punishment by Father if they told the truth. At the contested detention hearing held on
December 13, 2012, the children were ordered detained and placed in foster care and the
matter was set for a jurisdiction hearing on the supplemental petition.
       On January 29, 2013, the Agency filed an amended supplemental petition adding
two counts. Count S-7 alleged: “The children are at substantial risk of suffering serious
emotional damage as the result of observing the father’s long-term (and ongoing)
inappropriate ‘spousal’ relationship between the father and their (now) adult half-sibling,
[G.S.] (father’s step-daughter), who also resides in the home.” Count S-8 alleged: “The
father began engaging in unlawful sexual intercourse with his (now adult) step-daughter,
[G.S.], when she was a minor. Per [G.S.]’s own admission, the father began grooming
her for sex when she was approximately twelve years old. The children are at substantial
risk of sexual abuse by their father due to father’s sexual abuse of his step-daughter (the
children’s half-sibling) when she was a minor.”
       A contested hearing on the amended supplemental petition was held on April 4
and 5, 2013. The court heard testimony from Ledezma, Detective Cecilia Garay, G.S.,
and the paternal grandmother. Ledezma testified the young children were experiencing
anxiety as a result of the relationship between Father and G.S., based on information she
had in the file and her conversations with school personnel. Moreover, Ledezma was told
Father had made statements Ch.M. and G.M. are not his biological children, raising
concerns he would groom them for sexual abuse as he did with their older half-sister.
Ledezma believed the relationship between Father and G.S. has caused emotional harm to
C.M.; for example, the foster mother reported C.M. urinated on the bed after phone calls
with Father. On cross-examination, Ledezma testified as to what had changed to prompt


                                             7
the supplemental petition, stating that Father did not comply with the parenting program,
the house continued to be chaotic and was more cluttered, the children continued to have
head lice, the children’s medical needs were not met, and new information came out
confirming the suspected sexual abuse. Regarding future services, Father was asked to
have individual therapy and a psychological evaluation, and the Agency had requested an
individual therapist for Father who specialized in working with perpetrators of sexual
abuse.
         Detective Garay testified about her interview with G.S. After G.S. was arrested,
police searched her cell phone and found a photograph depicting sexual activity between
G.S. and Father. When asked about this image, G.S. described Father variously as her
stepfather and her boyfriend. G.S. told the detective that Father came into her life when
she was eight, and that the sexual abuse began by the time she was 12. Father began by
playing a game that led to him exposing himself to G.S., followed by showing her
pornography, which then led to escalating sexual abuse. When G.S. was 14 years old,
Father became jealous because she had a boyfriend; at that time he was having sexual
relations with G.S. as well as G.S.’s mother. After G.S.’s mother left, Father and G.S.
continued their relationship. Detective Garay testified G.S.’s statements were not
coerced, were not given in return for any promises, and appeared to be honest. When
Detective Garay went to the family’s house later in the day, she did not feel it was fit for
children and contacted the Agency the next day to voice her concerns. Detective Garay
had prepared an audio recording of her interview with G.S., in which the girl discussed
the sexual abuse by Father when she was 12 years old. The court admitted the recording
into evidence during Detective Garay’s testimony and listened to the relevant portions
during a break on the second day of the hearing.
         Father called G.S., who testified she lied to Detective Garay and that she does not
consider Father to be her stepfather “[b]ecause we have always had this strong bond.
And it grew past the stepfather-stepdaughter relationship.” She testified a sexual
relationship with Father began when she was 18 years old. She also testified she has a
sibling relationship with the three minors and that they are all “very close as friends and


                                               8
siblings.” G.S. testified she told detectives there was methamphetamine in the home
because she mistook sea salt for methamphetamine.
       After closing argument, the court sustained all of the allegations of the
supplemental petition except for count S-2, which alleged Father had substance abuse
issues. The court determined there was substantial evidence Father sexually abused G.S.
when she was a minor and maintained a dysfunctional relationship with G.S. taking
advantage of her young age, her vulnerability, and feelings of abandonment by her
mother. Additionally, the court was concerned about the physical and emotional safety
of the three minor children, in particular, Ch.M. and G.M., who Father believed may not
be his biological children, potentially exposing them to a substantial risk of sexual abuse
by Father. The court noted all three children feel they have to lie to protect the two
persons they love or face punishment for telling the truth.
       The court ordered that dependency status be renewed and that the children be
removed from the home and placed in foster care. The court also ordered that services
continue to be provided to Father. The court scheduled six- and 12-month review
hearings, and reduced Father’s visitation from twice a week to once a week.3
       On May 17, 2013, Father filed the present appeal, challenging the court’s
jurisdiction and disposition order entered on April 5, 2013.
                                    II. DISCUSSION
       Father contends (1) there was insufficient evidence to support the Agency’s
section 387 petitions and (2) the court erred in removing custody of the minors from him.




       3
         While this appeal was pending, the Agency filed form JV-180 requests (Judicial
Council Forms, form JV-180), asking that Father’s visitation be suspended and his
reunification services terminated. After a contested hearing, the court found reasonable
services had been provided and there was good cause to terminate services to Father, and
set a selection and implementation hearing. In a nonpublished opinion, we denied
Father’s ensuing petition for extraordinary relief from the order terminating reunification
services and setting a selection and implementation hearing. (C.M. v. Superior Court,
supra, A139365.)


                                             9
A. Applicable Law
       A supplemental petition must be filed under section 387 when the social worker
seeks to remove the child from the physical custody of a parent and place the child in a
more restrictive level of placement on the ground the court’s previous dispositional
orders were not effective to rehabilitate or protect the child. (§ 387, subd. (a); Cal. Rules
of Court, rule 5.560(c).) “Unlike subsequent petitions (§§ 342, 360, subd. (a), & 364,
subd. (e)), no new jurisdictional facts are alleged in a section 387 petition; no different or
additional grounds for the dependency are urged. Section 387 petitions concern only
changes in the level of placement for a child already adjudicated dependent.” (In re
John V. (1992) 5 Cal. App. 4th 1201, 1211.)
       Section 387 petitions are subject to bifurcated jurisdictional and dispositional
hearings under the same procedures as a section 300 petition. (Cal. Rules of Court,
rule 5.565(e).) The purpose of the jurisdictional hearing is to determine whether the
factual allegations are true and whether the previous placement was ineffective to protect
the child. (In re Jonique W. (1994) 26 Cal. App. 4th 685, 691.) The Department bears the
burden of proving the factual allegations by a preponderance of the evidence. (Ibid.) If
the supplemental petition is sustained, the court hears evidence on the proper disposition
to be made for the child’s protection. The same standard applies to removal from
parental custody on a supplemental petition as applies to removal of a child from parental
custody in an initial or original dependency petition. (In re Paul E. (1995)
39 Cal. App. 4th 996, 1000–1003.) The child may not be removed from parental custody
unless the court finds by clear and convincing evidence (1) there is a substantial danger to
the child’s physical health, safety, protection, or physical or emotional well-being; and
(2) no reasonable means exist to protect the child’s physical health without removing him
or her from parental custody. (§ 361, subd. (c)(1).)
       We review the juvenile court’s jurisdictional and dispositional findings on a
section 387 petition for substantial evidence, drawing all reasonable inferences from the
evidence to support the findings, and viewing the record in the light most favorable to the
court’s determinations. (In re H.G. (2006) 146 Cal. App. 4th 1, 12–14.)


                                              10
B. Jurisdictional Findings
       Father maintains there was insufficient evidence the minors were at risk of sexual
abuse or neglect (counts S-1, S-8) or of suffering serious emotional damage from
observing his relationship with his stepdaughter (count S-7). He also rejects the trial
court’s findings the minors were at risk due to his care of their health (count S-3),
maintenance of the home (count S-4), failure to complete family maintenance services
(count S-5), and inability to provide proper care, supervision, and shelter for the minors
(count S-6).
       1. Counts S-1, S-7, S-8
       Father acknowledges the statements of one of the minor children that Father and
G.S. slept in the same bed, kissed on the lips, and held hands. He nonetheless denies
sexually abusing G.S., citing the testimony of G.S.’s therapist that G.S. denied having a
sexual relationship with Father before she was 18, and the fact no criminal sexual abuse
charges were filed against him by the district attorney.4 Father asks this court to
disregard the testimony of Detective Garay and the audio recording of Garay’s interview
of G.S. concerning Father’s sexual relationship with G.S., asserting G.S.’s statements to
Garay were the product of duress and coercion.
       Although G.S. testified at the hearing that she had lied to Detective Garay and did
not begin a sexual relationship with Father until she was 18, the court found otherwise
after having an opportunity to observe the demeanor of both witnesses and listen to the
recorded interview. In our view, the audio recording does not in any way substantiate
G.S.’s claim that Detective Garay pressured and threatened her with jail if she did not
admit their sexual relationship began before she was 18. The numerous details G.S. was
able to provide concerning her early sexual relationship with Father make it unlikely she
could have fabricated the entire story on the spot as her testimony suggests she would
have had to do. The recording makes it clear G.S. admitted to the facts concerning her


       4
        Detective Garay testified she was informed by the district attorney’s office the
case was rejected because “the witness [meaning G.S.] was no longer cooperating.”


                                             11
relationship with Father with the greatest reluctance. She openly expressed her fears that
discussing how and when their sexual relationship began would result in her being left
alone in the world—that Father would go to prison and her half-siblings would be
removed from the home. While Detective Garay was persistent in returning to the
subject and trying to get G.S. to open up about the facts, we find no indication that she
coerced or pressured G.S. to make up a false story. G.S. narrated in some detail her
memory of how her sexual relationship with Father first started when she was 12 or 13
years old while Father was still living with G.S.’s mother, how it rapidly escalated into a
full-scale sexual relationship, and how the relationship continued after he was adjudged
G.S.’s presumed father and after G.S.’s mother left the home. G.S. also told the detective
Father did not believe the two minor girls were his.
       We find Garay’s testimony and the audiotape do constitute substantial evidence
supporting the trial court’s findings that Father sexually abused G.S. when she was a
minor, and maintained a dysfunctional relationship with her, taking advantage of her
young age, vulnerability, and feelings of abandonment by her mother, and setting her up
as his “spouse” taking care of the three minor children who are her sisters and brother.
       Regarding the dangers to the minor children posed by these facts, PSW Ledezma
testified she was concerned about Father’s relationship with his stepdaughter before
Detective Garay contacted the Agency concerning the sexual abuse allegations. Ledezma
reported that the maternal grandmother had told her Ch.M. was not Father’s biological
child, which concerned her because Ch.M. would soon be reaching the age when G.S.
and Father began their sexual relationship. She believed this put Ch.M. at risk of sexual
abuse. Minor G.M., who was two years younger than Ch.M., was also at risk for sexual
abuse, according to Ledezma. Ledezma also testified Father’s minor son, C.M., was at
risk for emotional harm, but not sexual abuse.
       Psychologist Hugh Molesworth interviewed the minors and visited the family
home in June 2012. In a written evaluation placed in evidence, Dr. Molesworth
concurred that Father’s relationship with G.S. presented “some risk of abuse in the future,



                                            12
when [the minor] girls are post-pubescent.” 5 However, he found no signs or present risk
of sexual abuse, and did not believe the children had been emotionally harmed as of the
date of his report.
       With regard to emotional harm, Ledezma noted that before Garay obtained
evidence of sexual abuse the minors’ school had reported the minors were acting out and
experiencing anxiety about Father’s relationship with G.S. In her addendum report
admitted into evidence, the social worker assessed that this relationship had created
“tension and anxiety” for the minors. She testified at the hearing that at the time of their
initial removal from the home, the minors said they had been spanked with a paddle if
they told anyone Father and G.S. were sleeping together, which the social worker
regarded as emotional and physical abuse for disclosing the relationship.
       Psychologist Caroline Salvador-Moses, who interviewed the children in advance
of the February 2012 jurisdiction hearing, reported she had “serious concerns regarding
the emotional impact that the inappropriate relationship between [Father and G.S.] have
on the children,” and noted both C.M. and Ch.M. showed signs of discomfort about the
relationship between their older sister and Father.
       Dr. Molesworth identified different possible avenues by which the relationship
between G.S. and Father could cause emotional harm to the minors. He believed the
pressure to maintain secrecy could eventually lead to emotional distress. He further
stated that harm would result from “an internalization of a sense that there are no
boundaries between the generations, and that romantic and sexual love between a kid and
a parent is permissible.” Dr. Molesworth asserted that such “generational boundary
crossing” could result in emotional confusion and a vulnerability to future victimization
for the children.
       In In re I.J. (2013) 56 Cal. 4th 766, our Supreme Court held that a father’s sexual
abuse of his daughter over a three-year period was sufficient to support dependency

       5
         Dr. Molesworth was Father’s expert. His evaluation was prepared before G.S.
divulged the full extent of her relationship with Father to Detective Garay or how long
that relationship had been going on.


                                             13
jurisdiction over his sons when there was no evidence he sexually abused or mistreated
them or that they were aware of their sister’s abuse. (Id. at p. 770.) The court reasoned
that the more egregious the abuse, the more appropriate it is for the juvenile court to
assume jurisdiction over the siblings. (Id. at p. 778.) The court held even a relatively
low probability the father would abuse the sons could be considered sufficient to
constitute a substantial risk of abuse or neglect as to them for purposes of section 300 due
to the severity of the father’s abuse of their sister. (Ibid.)
       We consider Father’s continual sexual exploitation of G.S. from age 12 or 13 to
age 18 to be even more egregious than the father’s conduct in In re I.J.6 The fact G.S.
was his stepdaughter does not mitigate the harm he caused her. He was the only father
she had known. He callously exploited her youth, vulnerability, and feelings of
abandonment by her mother to deprive her of a childhood and induce her to enter into a
completely inappropriate and exploitative relationship with him. Under the reasoning of
In re I.J., even a relatively low probability of harm to the younger siblings would support
the exercise of jurisdiction on this record. In fact, because the two minor girls in this case
are the same gender as the abuse victim, and there is substantial evidence Father does not
think the girls are his biological children, the risks to them are significantly greater than
the risk to the sons found sufficient to support jurisdiction in In re I.J. Sufficient
evidence thus supports the trial court’s findings that the girls are at substantial risk for
sexual abuse and neglect.
       Based on the testimony and expert reports discussed above, we find substantial
evidence also supports the trial court’s finding that all three minors are at risk for
emotional harm as a result of exposure to Father’s inappropriate ongoing “spousal”
relationship with their half-sibling.


       6
        The abuse findings in In re I.J. were that over a three-year period starting when
she was 11 years old, I.J.’s father had on various occasions fondled and digitally
penetrated I.J.’s vagina, raped her by placing his penis in her vagina, forced the child to
expose her vagina to him and orally copulated her, and forced her to watch pornographic
videos with him. (In re I.J., supra, 56 Cal.4th at p. 771.)


                                               14
       2. Counts S-3 to S-6
       Father also maintains insufficient evidence supported the court’s findings that the
minors were at risk because of his failure to (1) maintain well-child health care (count S-
3); (2) provide a safe and clean home (count S-4); (3) engage in or complete family
maintenance services (count S-5); and (4) provide proper care, supervision, and shelter
for the minors (count S-6).
       As noted earlier, following the jurisdiction/disposition hearing on the amended
petition held on June 15, 2012, the court adopted an amended version of the Agency’s
case plan requiring, among other things, that Father continue to provide the children with
regular medical and dental care, as well as regional center services where appropriate,
ensure the children’s regular and timely attendance at school, maintain a clean, safe home
for the children free of excessive clutter, place the children in individual therapy and
ensure their regular attendance, begin a course of individual therapy, including a
psychological evaluation for the purpose of treatment recommendations, and engage in a
course of home parenting classes or support sessions. In a status review report filed five
months later, the social worker wrote that Father had made little progress on these
matters. He failed to maintain contact with the worker assigned for in-home services,
failed to contact the provider assigned for the children’s therapy, and made no
arrangements for his own psychological evaluation. The hallways were still cluttered and
the social worker reported Detective Garay found the home to be filthy and unsafe when
she visited in December 2012. At the hearing, the social worker testified Father did not
comply with the parenting program, the house continued to be chaotic and cluttered after
a partial cleanup, and the children continued to have lice and medical and mental health
needs that were not met.
       In our view, there was substantial evidence to support the trial court’s true findings
on counts S-3 through S-6. Father’s near complete lack of cooperation or compliance
with the case plan in those matters supported the fundamental basis for the section 387
petition that the court’s previous dispositional orders had not been effective to protect the
minors. Regardless, the evidence supporting the true findings on the sexual abuse counts


                                             15
(S-1, S-7, and S-8) was sufficient by itself to uphold the juvenile court jurisdiction over
the minors.
C. Removal
       Father contends the court erred in removing custody of the minors from him
because there was no clear and convincing evidence of a risk of harm to them in his
custody.
       Section 361, subdivision (c) provides in pertinent part as follows: “A dependent
child may not be taken from the physical custody of his or her parents . . . unless the
juvenile court finds clear and convincing evidence of any of the following circumstances
. . . : [¶] (1) There is or would be a substantial danger to the physical health, safety,
protection, or physical or emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s physical health can be
protected without removing the minor from the minor’s parent’s or guardian’s physical
custody. [¶] . . . [¶] (4) The minor or a sibling of the minor . . . is deemed to be at
substantial risk of being sexually abused, by a parent, . . . and there are no reasonable
means by which the minor can be protected from . . . a substantial risk of sexual abuse
without removing the minor from his or her parent . . . .” A court’s dispositional order
for removal is reviewed for substantial evidence. (In re H.G., supra, 146 Cal.App.4th at
pp. 12–13.)
       In our view, substantial evidence supports removal of the minors under
section 361, subdivisions (c)(1) and (4). Contrary to Father’s claim, there was ample
evidence he sexually abused G.S. starting when she was 12 years old, and that the minor
girls are at substantial risk of abuse at his hands. Further, there was sufficient evidence
all three minors would face a serious and substantial danger to their emotional well-being
due to Father’s inappropriate relationship with his stepdaughter. Father fails to show
there is any reasonable means of protecting the minors from these dangers short of
removing them from his custody. His state of denial regarding the inappropriateness of
his relationship with his stepdaughter and complete lack of cooperation with the case plan



                                               16
underlines that removal of the minors from his custody is the only option that will ensure
their protection.
                                   III. DISPOSITION
       The trial court’s findings and order after hearing on the section 387 petition are
affirmed.




                                                  _________________________
                                                  Margulies, Acting P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




                                             17